DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed July 22, 2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the claims have overcome the objections previously set forth in the Non-Final Office Action mailed March 25, 2022.

Response to Arguments
Applicant's arguments filed July 22, 2022 have been fully considered but they are not persuasive. 
Regarding the argument that it would not be obvious to modify the introducer sheath of Hanlon because “Hanlon already sets forth a fully working introducer sheath, and expressly teaches that proper placement in the vessel may be achieved by simply advancing the deployment apparatus 142” until the handle portion 152 approaches the puncture side 156 (Hanlon [0110]) (Remarks, page 8), the examiner respectfully disagrees. Though Hanlon does disclose a means to determine that sheath is in position (see Hanlon [0110]) and does not explicitly disclose a difficulty in ensuring proper positioning of the introducer sheath, one having ordinary skill in the art would recognize that it would be obvious to improve upon the this method by providing additional and/or a backup means of confirming proper positioning. Forsberg (USPN 7648493) discloses that an introducer sheath must be properly located within the vessel in order to enable proper placement of a medical device through the insertion sheath (Forsberg [Col 1, line 29-34]) and also discloses an improved way to confirm proper placement and insertion depth of the introducer sheath through the use of additional lumens within the tubular body of the introducer sheath (Forsberg [Col 5, line 39 – Col 6, line 36], for example). As detailed above with regards to the rejection of claims 1-20, it would have been obvious to modify the introducer sheath of Hanlon to include first and second lumens within the wall of the tubular body based on the teachings of Forsberg to indicate proper positioning of the introducer sheath within the vessel and also indicate any potential shifts of the introducer sheath out of its proper positioning, such as an over insertion, in order facility insertion of a medical device through the introducer sheath (Forsberg [Col 5, line 39], [Col 6, lines 1-34]). 
In response to applicant's argument that Forsberg (USPN 7648493) is nonanalogous art (Remarks, page 8-9), it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Forsberg is in the same field of applicant’s endeavor, in that both the application and Forsberg are both directed to providing vascular access with an introducer sheath. Additionally, Forsberg is reasonably pertinent to at least one particular problem with the applicant is concerned, specifically the problem of detecting and indicating proper positioning of the introducer sheath within the vessel (See at least application paragraph [0047] and Forsberg [Col 1, line 29-34] and [Col 5, line 39 – Col 6, line 36]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hanlon et al. (US 2011/0264133) in view of Forsberg et al. (USPN 7648493).
Regarding claims 1, Hanlon teaches an introducer sheath (introducer sheath 100) for providing vascular access in a body of a patient (Figure 24), comprising: a tubular body (Figure 18) having a proximal end (proximal end 120) and a distal end (distal end 106), the distal end being configured to be inserted into a vessel of the patient (Figure 24) to allow a medical device (aspiration catheter 166) to be inserted from the proximal end through the tubular body out of the distal end into the vessel of the patient (Figures 27-28), wherein the tubular body includes a recoil section (compliant neck 102) that has a radial compressibility which is higher than a radial compressibility of at least a portion of the tubular body that is distal to the recoil section (“the compliant nature of the neck portion 102 promotes hemostasis at the puncture site 156 by allowing the elastic skin 158 to collapse around the puncture” [0113]; “The wire 116 supports the compliant material, maintaining the bell portion 104 in its expanded shape when the sheath 100 is unstressed. The wire 116 comprises a material that is flexible but incompressible.” [0102]; Figure 24).
Hanlon fails to explicitly teach the tubular body includes a first lumen and a second lumen within a wall of the tubular body, wherein the first lumen extends from a first opening substantially at the proximal end of the tubular body, through the recoil section, to a second opening substantially at a distal end of the recoil section, and wherein the second lumen extends from a third opening substantially at the proximal end of the tubular body to a fourth opening substantially at a proximal end of the recoil section. Forsberg teaches an introducer sheath (insertion sheath 102) for providing vascular access in a body of a patient (“The insertion sheath 102 provides access to an artery or other vessel” [Col 4, line 61]), comprising a tubular body (Figures 2 and 4A) having a proximal end (proximal end 105) and a distal end (distal end 112), the distal end being configured to be inserted into a vessel of the patient to allow a medical device to be inserted into the vessel (“the insertion sheath 102 must be properly positioned in a puncture to facilitate insertion of the tissue puncture sealing device 108 or other vascular instruments” [Col 5, line 39]); wherein the tubular body includes a first lumen (first collapsible lumen 120) and a second lumen (second collapsible lumen 126) within a wall of the tubular body (Figure 4A), wherein the first lumen extends from a first opening (first outlet port 116) substantially at the proximal end of the tubular body (Figure 1), through the length of the tubular body, to a second opening (first inlet port 114) substantially at a distal end of the section of the tubular body to be inserted through the tissue of the patient (Figure 1; “The first inlet port 114 is in fluid communication with a first outlet port 116 via a first collapsible lumen 120 (FIG. 4A)” [Col 5, line 53]), and wherein the second lumen extends from a third opening (second outlet port 124) substantially at the proximal end of the tubular body (Figure 1) to a fourth opening (second inlet port 122) substantially at a proximal end of the section of the tubular body to be inserted through the tissue of the patient (Figure 1; “The second inlet port 122 is in fluid communication with a second outlet port 124 via a second collapsible lumen 126 (FIG. 4A) extending at least partially though the first flexible lumen 110.” [Col 5, line 61]; “If the insertion sheath 102 moves out of its proper position, blood flow through the first outlet port 116 will cease, or blood will begin to flow through the second outlet port 124.” [Col 6, line 30]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the introducer sheath of Hanlon to include first and second lumens within the wall of the tubular body wherein the first lumen extends from a first opening substantially at the proximal end of the tubular body, through the recoil section, to a second opening substantially at a distal end of the recoil section, and wherein the second lumen extends from a third opening at the proximal end of the tubular body to a fourth opening substantially at a proximal end of the recoil section based on the teachings of Forsberg to indicate proper positioning of the introducer sheath within the vessel and also indicate any potential shifts of the introducer sheath out of its proper positioning, such as an over insertion, in order facility insertion of a medical device through the introducer sheath (Forsberg [Col 5, line 39], [Col 6, lines 1-34]). 

Regarding claim 2, modified Hanlon teaches the introducer sheath of claim 1, wherein a midpoint between the distal end (transition point 114) and the proximal end (proximal end 112) of the recoil section (neck portion 102) is arranged closer to the proximal end of the tubular body than to the distal end of the tubular body (Figure 18).

Regarding claim 4, modified Hanlon teaches the introducer sheath of claim 1, wherein the proximal end (proximal end 112) of the recoil section (neck portion 102) is arranged at the proximal end of the tubular body (proximal end 120) (Figure 18).

Regarding claim 9, modified Hanlon teaches the introducer sheath of claim 1, wherein the recoil section (neck portion 102) has a wall thickness of 0.3 mm or less (“The neck portion 102 and the bell portion 104 may comprise a compliant material.” [0098]; “the sheath 100 comprises HT-310 synthetic polyisoprene having a thickness of approximately 3-4.5 mils.” [0099], wherein 1 mil is equivalent to 0.001 inch (0.0254 mm) and 3-4.5 mil is equivalent to 0.0762-0.1143 mm).

Regarding claim 10, modified Hanlon teaches the introducer sheath of claim 1, wherein the tubular body consists of the same material or combination of materials within the recoil section and at all points outside of the recoil section (“The neck portion 102 and the bell portion 104 may comprise a compliant material.” [0098]; “the sheath 100 comprises HT-310 synthetic polyisoprene” [0099]).

Regarding claim 11, modified Hanlon teaches the introducer sheath of claim 1, wherein the tubular body has substantially the same wall thickness within the recoil section and at all points outside of the recoil section (“The neck portion 102 and the bell portion 104 may comprise a compliant material.” [0098]; “the sheath 100 comprises HT-310 synthetic polyisoprene having a thickness of approximately 3-4.5 mils.” [0099]).

Regarding claim 12, modified Hanlon teaches the introducer sheath of claim 1, wherein the tubular body is made from a material or combination of materials having a first rigidity at all points outside of the recoil section, and wherein the recoil section (neck portion 102) is made of a material having a second rigidity that is less than the first rigidity (“The neck portion 102 and the bell portion 104 may comprise a compliant material.” [0098]; “The wire 116 supports the compliant material, maintaining the bell portion 104 in its expanded shape when the sheath 100 is unstressed. The wire 116 comprises a material that is flexible but incompressible.” [0102]).

Regarding claim 13, modified Hanlon teaches the introducer sheath of claim 1, further comprising a hemostasis valve (hemostasis valve 138) arranged at the proximal end of the tubular body (Figure 20).

Regarding claim 14, Hanlon teaches a method of providing vascular access in a body of a patient (Figures 21-24 and 27-34), comprising: placing an introducer sheath (introducer sheath 100) through a puncture site (percutaneous access site 156) into a vessel of the patient (vasculature 154; Figures 21-24), the introducer sheath comprising: a tubular body (sheath 100; Figure 18) having a proximal end (proximal end 120) and a distal end (distal end 106), the distal end being configured to be inserted into a vessel of the patient (Figure 24) to allow a medical device (aspiration catheter 166) to be inserted from the proximal end through the tubular body out of the distal end into the vessel of the patient (“With reference to FIGS. 27 and 28, the aspiration catheter 166 is introduced into the vasculature 154 through the introducer sheath 100” [0123]), wherein the tubular body includes a recoil section (compliant neck portion 102) that has a radial compressibility which is higher than a radial compressibility of at least a portion of the tubular body that is distal to the recoil section (“the compliant nature of the neck portion 102 promotes hemostasis at the puncture site 156 by allowing the elastic skin 158 to collapse around the puncture” [0113]; “The wire 116 supports the compliant material, maintaining the bell portion 104 in its expanded shape when the sheath 100 is unstressed. The wire 116 comprises a material that is flexible but incompressible.” [0102]; Figure 24); and placing the introducer sheath in the vessel of the patient such that the recoil section (neck portion 102) extends across the puncture site (Figure 24).
Hanlon fails to explicitly teach the tubular body includes a first lumen and a second lumen within a wall of the tubular body, wherein the first lumen extends from a first opening substantially at the proximal end of the tubular body, through the recoil section, to a second opening substantially at a distal end of the recoil section, and wherein the second lumen extends from a third opening substantially at the proximal end of the tubular body to a fourth opening substantially at a proximal end of the recoil section. Forsberg teaches a method of providing vascular access in a body of a patient (“The insertion sheath 102 provides access to an artery or other vessel” [Col 4, line 61]), comprising placing an introducer sheath (insertion sheath 102) through puncture site into a vessel (“the insertion sheath 102 must be properly positioned in a puncture to facilitate insertion of the tissue puncture sealing device 108 or other vascular instruments” [Col 5, line 39]); wherein the tubular body of the introducer sheath includes a first lumen (first collapsible lumen 120) and a second lumen (second collapsible lumen 126) within a wall of the tubular body (Figure 4A), wherein the first lumen extends from a first opening (first outlet port 116) substantially at the proximal end of the tubular body (Figure 1), through the length of the tubular body, to a second opening (first inlet port 114) substantially at a distal end of the section of the tubular body to be inserted through the tissue of the patient (Figure 1; “The first inlet port 114 is in fluid communication with a first outlet port 116 via a first collapsible lumen 120 (FIG. 4A)” [Col 5, line 53]), and wherein the second lumen extends from a third opening (second outlet port 124) substantially at the proximal end of the tubular body (Figure 1) to a fourth opening (second inlet port 122) substantially at a proximal end of the section of the tubular body to be inserted through the tissue of the patient (Figure 1; “The second inlet port 122 is in fluid communication with a second outlet port 124 via a second collapsible lumen 126 (FIG. 4A) extending at least partially though the first flexible lumen 110.” [Col 5, line 61]; “If the insertion sheath 102 moves out of its proper position, blood flow through the first outlet port 116 will cease, or blood will begin to flow through the second outlet port 124.” [Col 6, line 30]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the introducer sheath utilized in the method of Hanlon to include first and second lumens within the wall of the tubular body wherein the first lumen extends from a first opening substantially at the proximal end of the tubular body, through the recoil section, to a second opening substantially at a distal end of the recoil section, and wherein the second lumen extends from a third opening at the proximal end of the tubular body to a fourth opening substantially at a proximal end of the recoil section based on the teachings of Forsberg to indicate proper positioning of the introducer sheath within the vessel and also indicate any potential shifts of the introducer sheath out of its proper positioning, such as an over insertion, in order facility insertion of a medical device through the introducer sheath (Forsberg [Col 5, line 39], [Col 6, lines 1-34]). 

Regarding claim 15, modified Hanlon teaches the method of claim 14. Modified Hanlon fails to explicitly teach wherein placing the introducer sheath in the vessel of the patient such that the recoil section extends across the puncture site comprises placing the introducer sheath at a position such that a pressure measured at the first opening of the first lumen is different than a pressure measured at the third opening of the second lumen. Forsberg teaches a method of providing vascular access in a body of a patient (“The insertion sheath 102 provides access to an artery or other vessel” [Col 4, line 61]), wherein placing the sheath (insertion sheath 102) within the vessel at the proper depth across the puncture site comprises placing the sheath at a position such that a pressure measured at the first opening (first outlet port 116) of the first lumen (first collapsible lumen 120) is different than a pressure measured at the third opening (second outlet port 124) of the second lumen (second collapsible lumen 126; “as the first flexible lumen 110 of the insertion sheath 102 is inserted through a percutaneous incision, through a vessel puncture, and ultimately into a blood vessel, a flow of blood will exit through the first outlet 116 when the first inlet port 114 enters the blood vessel and is exposed to a blood stream…If the insertion sheath 102 is advanced further into the blood vessel, a second flow of blood will pass out of the second outlet 124 when the second inlet port 122 enters the blood vessel. According to some embodiments, the insertion sheath 102 may be retracted after blood flow is observed through the second outlet port 124 until the blood flow therethrough ceases. A flow of blood through only the first outlet port 116 may, according to some embodiments, indicate proper positioning of the insertion sheath 102 partially within the blood vessel.” [Col 6, lines 1-20], wherein when the sheath 102 is properly inserted, the pressure at 116 is different and greater than the pressure at 124, indicated by the blood flow through 116 and the lack of blood flow through 124). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the method of Hanlon to include wherein placing the introducer sheath in the vessel of the patient such that the recoil section extends across the puncture site comprises placing the introducer sheath at a position such that a pressure measured at the first opening of the first lumen is different than a pressure measured at the third opening of the second lumen based on the teachings of Forsberg to confirm proper positioning of the introducer sheath within the vessel and also indicate any potential shifts of the introducer sheath out of its proper positioning, such as an over insertion, in order facility insertion of a medical device through the introducer sheath (Forsberg [Col 5, line 39], [Col 6, lines 1-34]).

Regarding claim 16, modified Hanlon teaches the method of claim 14. Modified Hanlon fails to explicitly teach wherein placing the introducer sheath in the vessel of the patient such that the recoil section extends across the puncture site comprises: inserting the introducer sheath into the vessel of the patient to a first position at which a pressure measured at the first opening of the first lumen is substantially the same as a pressure measured at the third opening of the second lumen; and withdrawing the introducer sheath from the first position to a second position at which a pressure measured at the first opening of the first lumen is different than a pressure measured at the third opening of the second lumen. Forsberg teaches a method of providing vascular access in a body of a patient (“The insertion sheath 102 provides access to an artery or other vessel” [Col 4, line 61]), wherein placing the sheath (insertion sheath 102) within the vessel at the proper depth across the puncture site comprises: inserting the introducer sheath into the vessel of the patient to a first position (“insertion sheath 102 advanced further into the blood vessel” [Col 6, line 11]) at which a pressure measured at the first opening (first outlet port 116) of the first lumen (first collapsible lumen 120) is substantially the same as a pressure measured at the third opening (second outlet port 124) of the second lumen (second collapsible lumen 126; “as the first flexible lumen 110 of the insertion sheath 102 is inserted through a percutaneous incision, through a vessel puncture, and ultimately into a blood vessel, a flow of blood will exit through the first outlet 116 when the first inlet port 114 enters the blood vessel and is exposed to a blood stream. The blood flow through the first outlet port 116 provides a first visual indication of the location of first flexible lumen 110. Normally, when the first inlet 114 is exposed to the blood stream of an artery, blood spurts from the first outlet 116 in a pattern corresponding to a patient's heartbeat. If the insertion sheath 102 is advanced further into the blood vessel, a second flow of blood will pass out of the second outlet 124 when the second inlet port 122 enters the blood vessel.” [Col 6, lines 1-13]; wherein when the sheath 102 advanced further, the pressures at 116 and 124 are the same as indicated by the arterial blood flow through both 116 and 124); and withdrawing the introducer sheath from the first position to a second position at which a pressure measured at the first opening of the first lumen is different than a pressure measured at the third opening of the second lumen (“the insertion sheath 102 may be retracted after blood flow is observed through the second outlet port 124 until the blood flow therethrough ceases. A flow of blood through only the first outlet port 116 may, according to some embodiments, indicate proper positioning of the insertion sheath 102 partially within the blood vessel.” [Col 6, lines 14-20], wherein when the sheath 102 is properly inserted, the pressure at 116 is different and greater than the pressure at 124, indicated by the blood flow through 116 and the lack of blood flow through 124). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the method of Hanlon to include wherein placing the introducer sheath in the vessel of the patient such that the recoil section extends across the puncture site comprises inserting the introducer sheath into the vessel of the patient to a first position at which a pressure measured at the first opening of the first lumen is substantially the same as a pressure measured at the third opening of the second lumen; and withdrawing the introducer sheath from the first position to a second position at which a pressure measured at the first opening of the first lumen is different than a pressure measured at the third opening of the second lumen based on the teachings of Forsberg to confirm proper positioning of the introducer sheath within the vessel and also indicate any potential shifts of the introducer sheath out of its proper positioning, such as an over insertion, in order facility insertion of a medical device through the introducer sheath (Forsberg [Col 5, line 39], [Col 6, lines 1-34]).

Regarding claim 17, modified Hanlon teaches the introducer sheath of claim 1, wherein the recoil section (neck portion 102) has a wall thickness of 0.2 mm or less (“The neck portion 102 and the bell portion 104 may comprise a compliant material.” [0098]; “the sheath 100 comprises HT-310 synthetic polyisoprene having a thickness of approximately 3-4.5 mils.” [0099], wherein 1 mil is equivalent to 0.001 inch (0.0254 mm) and 3-4.5 mil is equivalent to 0.0762-0.1143 mm).

Regarding claim 18, modified Hanlon teaches the introducer sheath of claim 1, wherein the recoil section (neck portion 102) has a wall thickness of 0.15 mm or less (“The neck portion 102 and the bell portion 104 may comprise a compliant material.” [0098]; “the sheath 100 comprises HT-310 synthetic polyisoprene having a thickness of approximately 3-4.5 mils.” [0099], wherein 1 mil is equivalent to 0.001 inch (0.0254 mm) and 3-4.5 mil is equivalent to 0.0762-0.1143 mm).

Regarding claim 19, modified Hanlon teaches the introducer sheath of claim 1, wherein the recoil section (neck portion 102) has a wall thickness of 0.1 mm or less (“The neck portion 102 and the bell portion 104 may comprise a compliant material.” [0098]; “the sheath 100 comprises HT-310 synthetic polyisoprene having a thickness of approximately 3-4.5 mils.” [0099], wherein 1 mil is equivalent to 0.001 inch (0.0254 mm) and 3-4.5 mil is equivalent to 0.0762-0.1143 mm).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hanlon et al. (US 2011/0264133) in view of Forsberg et al. (USPN 7648493) as applied in claim 1 above, and further in view of Rottenberg (US 2009/0137968).
Regarding claim 3, modified Hanlon in view of Forsberg teaches the introducer sheath of claim 1, the tubular body having a first lumen having a first opening and a second lumen having second lumen. Modified Hanlon fails to explicitly teach a first pressure sensor configured to measure a pressure at the first opening of the first lumen, and a second pressure sensor configured to measure a pressure at the third opening of the second lumen. Rottenberg teaches a sheath (catheter assembly 10) comprising a tubular body (Figure 1A) including a compliant section (expander 20), wherein the tubular body includes a first lumen (second pressure lumen 28) having a first opening (at tube 28C) and a second lumen (third pressure conduit 32) having a third opening (at tube 32D), further comprising a first pressure sensor configured to measure a pressure at the first opening of the first lumen, and a second pressure sensor configured to measure a pressure at the third opening of the second lumen (“The lumens 19, 26, 28 and the pressure conduit 32 communicate with proximal end connector tubes 19A, 26B, 28C and 32D, respectively, as shown in FIG. 1A…Tubes 26B, 28C and 32D connect to a pressure measurement apparatus (not shown) in order to monitor pressures at the pressure ports 27, 29 and 36” [0061-0062]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the introducer sheath of Hanlon in view of Frosberg to include that the first and second lumens are connected to first and second pressure sensors based on the teachings of Rottenberg to provide a means for confirming the proper positioning of the recoil section by compare pressure measurements at the proximal and distal ends of the recoil section (Rottenberg [0074]). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hanlon et al. (US 2011/0264133) in view of Forsberg et al. (USPN 7648493) as applied in claim 1 above, and further in view of Patterson et al. (USPN 6648854).
Regarding claim 5, modified Hanlon teaches the introducer sheath of claim 1. Modified Hanlon fails to explicitly teach at least one of the proximal end of the recoil section or the distal end of the recoil section is marked with a radiopaque material. Patterson teaches a sheath (shaft 12) for providing vascular access, the sheath having a compliant section (balloon 16) having a proximal end and a distal end (Figure 1), wherein the proximal end and the distal end is marked with a radiopaque material (radiopaque marker bands 28; Figure 2). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the proximal and distal ends of the recoil section of the introducer sheath of Hanlon to be marked with a radiopaque material based on the teachings of Patterson to facilitate visualization of the recoil section in order to ensure that the recoil section and the introducer sheath are properly positioned at the treatment site (Patterson [Col 6, line 26-35]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hanlon et al. (US 2011/0264133) in view of Forsberg et al. (USPN 7648493) as applied in claim 1 above, and further in view of Forsberg et al. (US 2005/0107820), hereinafter Forsberg 2005.
Regarding claim 6, modified Hanlon teaches the introducer sheath of claim 1. Modified Hanlon fails to explicitly teach a differential pressure sensor configured to measure a difference between a pressure at the first opening of the first lumen and a pressure at the third opening of the second lumen. Forsberg 2005 teaches a sheath (assembly 400) comprising a tubular body (sheath 402 and dilator 404), wherein the tubular body includes a first lumen (“Inlet port 416 and drip hole 418 are in fluid communication via a first lumen (not shown) in dilator 404” [0019]) having a first opening (drip hole 418) and a second lumen (second lumen 424) having a third opening (over insertion drip hole 422), further comprising a differential pressure sensor (differential pressure gauge 700) configured to measure a difference between a pressure at the first opening of the first lumen and a pressure at the third opening of the second lumen (“Differential pressure gauge 700, in this case, is a ball float gauge comprising a tube 702 and a suspended ball 704. Tube 702 has two access ports 706 and 708. Access port 706 could be connected to drip hole 418 and access port 708 could be connected to over insertion drip hole 422.” [0024]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the introducer sheath of Hanlon to include a differential pressure sensor based on the teachings of Forsberg 2005 to provide visual indication of proper insertion depth of the introducer sheath without allowing blood to freely drip from the introducer sheath (Frosberg 2005 [0024]). 

Claims 7, 8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanlon et al. (US 2011/0264133) in view of Forsberg et al. (USPN 7648493) as applied in claim 1 above and further in view of Schulting (US 2012/0078232).
Regarding claims 7 and 8, modified Hanlon teaches the introducer sheath of claim 1. Modified Hanlon fails to explicitly teach a first wall thickness of the recoil section is smaller than a second wall thickness of a portion of the tubular body distally adjacent to the recoil section, and wherein the tubular body has the second wall thickness at all points outside of the recoil section. Schulting teaches an introducer sheath (support catheter 105) comprising a tubular body having a proximal end and a distal end (Figures 8 and 9), the introducer sheath further comprising recoil section (displaceable catheter wall portion 108) having a first wall thickness  smaller than a second wall thickness (D) of a portion of the tubular body distally adjacent to the recoil section (Figure 8), and wherein the tubular body has the second wall thickness at all points outside of the recoil section (Figures 8 and 9). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the recoil section of Hanlon to have a first wall thickness smaller than a second wall thickness of the tubular body based on the teachings of Schulting to ensure that the recoil section has the flexibility sufficient to be compressed more easily than the rest of the tubular body while still maintaining its ability of spring back to its original shape when an exterior force is removed (Schulting [0054-0055]). 

Regarding claim 20, modified Hanlon teaches the introducer sheath of claim 1. Modified Hanlon fails to explicitly teach the recoil section has a medial portion between the proximal end of recoil section and the distal end of the recoil section, wherein the medial portion of the recoil section has a first outer diameter, wherein the distal end of the recoil section has a second outer diameter that is larger than the first diameter, and wherein the recoil section has a step between the medial portion and the distal end of the recoil section. Schulting teaches an introducer sheath (support catheter 105) comprising a tubular body having a proximal end and a distal end (Figures 8 and 9), the introducer sheath further comprising recoil section (displaceable catheter wall portion 108) having a medial portion (middle point of 108) between the proximal and distal ends of the recoil section (Figure 8), wherein the medial portion has a first outer diameter (Figure 8), wherein the distal end of the recoil section has a second outer diameter that is larger than the first diameter (Figure 8, at edges of 108, labeled 115 on proximal side), and wherein the recoil section has a step between the medial portion and the distal end of the recoil section (Figure 8, wherein there is a gradual slopped step between the narrower medial portion and the thicker distal end). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the recoil section of Hanlon to have a medial portion having a first outer diameter smaller than a second outer diameter of the distal end of the recoil section and wherein the recoil section has a step between the medial portion and the distal end of the recoil section based on the teachings of Schulting to ensure that the recoil section has the flexibility sufficient to be compressed more easily than the rest of the tubular body while still maintaining its ability of spring back to its original shape when an exterior force is removed (Schulting [0054-0055]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        
/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783